Citation Nr: 1508167	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-06 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO. In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the Veteran's April 2014 Board hearing, the representative argued that the examination was inadequate because the examiner's rationale was flawed.   

Given that the VA examiner did not provide rationale for his opinion as to the etiology of the diagnosed anxiety disorder and did not provide an adequate explanation regarding whether the Veteran meets the criteria for a diagnosis of PTSD, the Board finds that the VA medical examination is inadequate, and the Veteran should be afforded another VA examination to determine the nature and etiology of the claimed acquired psychiatric disorder, to include PTSD.  

In addition, during the hearing, the Veteran's representative indicated that the Veteran's sister, a doctor, provided a statement to be submitted into the record.  The RO should attempt to obtain a copy of this statement by the Veteran's sister.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain a copy of the Veteran's sister's statement regarding his psychiatric disorders.  

The Veteran should be notified that he may submit medical evidence or treatment records to support his claim.

2.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder, to include PTSD.  The entire claims file, including electronic claims file, must be made available to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

After examining the Veteran and reviewing the claims file, the examiner should respond to the following: 

Does the Veteran have PTSD?  If he has PTSD, are the symptoms related to his fear of in-service hostile military or terrorist activity?

If the Veteran is found to have not met the criteria for a diagnosis of PTSD, the examiner should provide a thorough discussion with supporting rationale as to why a diagnosis of PTSD is not warranted.

The examiner should also identify all current psychiatric disorders other than PTSD.  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder had its onset in service, or is otherwise causally or etiologically related to the Veteran's service.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

3.  Then, the RO should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).
  

